Title: To Thomas Jefferson from J. Phillipe Reibelt, 15 October 1805
From: Reibelt, J. Phillipe
To: Jefferson, Thomas


                  
                     Monsieur!
                     Baltimore le 15e. Oct. 1805.
                  
                  J’ai par çelle çi l’honneur de repondre a la Votre du 12, qui m’est parvenue hier midi.
                  1) Mr. Du Catel, un de mes Connaissançes particuliéres, m’a dit, çes jours çi d’avoir offert a l’Auctionaire pour le Grand buste en question (il y en a encore 2 petits) au Nom, je ne sais pas du Ministre ou Consul de sa Majestè Imper. de France, supposant, que personne d’autre jamais n’en voudroit, 25 Gourdes, mais qu’on lui avoit repondû, qu’il etoit deja vendu (Ces Messrs. veulent maintenant prendre les petits)—Mr. Schwarze m’a invitè, de prononcer sur le prix—sachant çela je puis donc de Conscience le fixer à 25 Gourdes, et pas plus haut.
                  2) Mr. de La Tullaye n’a pas de semence d’Estragon, mais il en attend des pieds, et il sera tres flattè, de pouvoir Vous en envoyer.
                  3) Mr. de Lapoype m’avoit parlè d’une grande Lettre de Vous a l’Institut de France, dont Vous lui aviez donnè une Copie. c’est celle que j’aurois desirè d’avoir.
                  4) Je Vous prie de regarder les deux Mengotti, qui sortent de ma petite bibliotheque—comme faisant partie de votre Grande. (Les Ouvrages de çet Auteur sont extrement rares)—et
                  5) de me les preter (a son tems)—ainsi que Votre Exempl. de l’Econ. politique de Say (celui toute de suite) pour le Professeur Girardin.
                  6) Je Vous prierais aussi, de me permettre de garder comme proprietè Vos observations sur la Virginie en francais, que Vous avez eû la bontè de me preter, par le Motif, que c’est un Exempl. qui a fait partie de votre bibliotheque.
                  7) Vous vous rappellerez, de m’avoir dit, a Monticello a Table, que l’Edition in Quarto de l’hist. nat. des peroquets—etant, la plus grande marge exceptée— absolument la même, que çelle in folio, si elle ne seroit pas si chere, conviendroit bien pour decorer votre Salle a Manger; Permettez donc, que je Vous offre çette edition in 4to. au prix d’Editeur, savoir 48 Gourdes.—au quel la Maison, parcequ’elle en est l’editeur, me l’a fixè?
                  8) Avez vû recu Parkyns en Allemand—?
                  9) Messieurs de La tullaye Botaniste, et Mr. Du Catel Chymiste, desirent de Vous presenter leurs respects a Federal City—et m’engagent, de les y accompagner.
                  Je suis penetrè des sentimens de la plus profonde Veneration.
                  
                     Reibelt
                     
                  
                  
                     
                        [Note in TJ’s hand:]
                     
                     
                        
                           
                              +
                              bust
                           
                           
                              +
                              lre to institute
                           
                           
                              
                              Mengotti. Notes Virga. Say
                           
                           
                              +
                              Peroquets
                           
                           
                              
                              Parkins
                           
                           
                              
                              his visit
                           
                           
                              
                              Phaeton
                           
                           
                              
                              Aristotle by Camus. 2. v. 4to. hist. des animaux
                           
                           
                              
                              Plin. Fr. [N].
                           
                        
                     
                     
                  
               